DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (WO 2011/137620, machine translation) in view of Wang et al. (US 2018/0131485, IDS Reference).
Regarding claim 1, ZTE discloses a method of wireless communication of a UE, comprising:
Receiving an indication for transmitting a particular DMRS sequence in an uplink transmission (Abstract, base station transmits indication information to user equipment indicating DMRS information for uplink transmission by the user equipment), the particular DMRS sequence being time domain based (Description Paragraph 4, demodulation reference signal…based on the time slot; Description Paragraph 12, demodulation reference signal based on time slot);
Determining an adjustment to a bases DMRS sequence for generating the particular DMRS sequence (Abstract, cyclic shifts [adjustment] of the demodulation reference signals, orthogonal masks [adjustment] of the demodulation reference signals, and sequence hopping/sequence group modes of the demodulation reference signals); and
Generating the particular DMRS sequence based on the adjustment and the base DMRS sequence (Abstract, user equipment transmits the demodulation reference signals to the base station according to the received indication information, i.e., user equipment generates demodulation reference signals according to cyclic shifts and orthogonal masks and transmits them to the base station).
ZTE discloses transmission of adjusted DMRSs to the base station but does not disclose the following limitations found in Wang et al.: modulating the particular DMRS sequence to obtain a set of symbols (Wang et al., Paragraph 0059, after determining a DMRS sequence, a transmitter of the UE in figure 4 maps the DMRS sequence to at least one symbol), mapping a plurality of symbols of the set of symbols to a plurality of subcarriers (Wang et al., Paragraph 0059, DMRS sequence further mapped to subcarriers from symbols), and transmitting the plurality of symbols on the plurality of subcarriers (Wang et al., Paragraph 0061, after mapping, UE transmitter transmits DMRS sequence in step 426 of figure 4).

Regarding claim 2, ZTE discloses wherein the adjustment is an orthogonal mask, wherein the particular DMRS sequence is generated by applying the orthogonal mask to the base DMRS sequence (Abstract, orthogonal masks of demodulation reference signals).
Regarding claims 8 and 9, the functional limitations are rejected for similar reasons set forth in rejecting claims 1 and 2 above. The prior art additionally discloses an apparatus for wireless communication, the apparatus being a UE (ZTE, Abstract, UE), comprising a memory (ZTE, Next to last paragraph, storage device), and at least one processor coupled to the memory and configured to perform functional limitations (ZTE, Description next to last paragraph, program codes executable by the computing device, stored by the storage device for execution by the computing device [processor inherent]).
Regarding claims 15 and 16, the functional limitations are rejected for similar reasons set forth in rejecting claim 1 above. The prior art additionally discloses a computer-readable medium storing computer executable code for wireless communication of a UE, comprising code to perform functional limitations (ZTE, Description next to last paragraph, program codes executable by the computing device, stored by the storage device for execution by the computing device [processor inherent]).

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Wang et al. as applied to claims 1, 8 and 15 above, and further in view of Jiang et al. (US 2018/0048446).
Regarding claims 5, 12 and 19, ZTE in view of Wang et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Jiang et al.: wherein the adjustment is a time domain circular shift, wherein the particular DMRS sequence is generated by applying the time domain circular shift to the base DMRS sequence (Jiang et al., Paragraph 0054, DMRS base sequence converted to time domain and then circularly shifted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZTE in view of Wang et al. with the teachings of Jiang et al. in order to support a large number of DMRS sequences (Jiang et al., Paragraph 0053).

Allowable Subject Matter
Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3, 10 and 17, the prior art does not teach or adequately suggest application of the orthogonal mask to the base DMRS sequence according to the recited condition; regarding claims 4, 6, 7, 11, 13, 14, 17, 18, 20 and 21, the prior art does not teach or adequately suggest that the adjustment to the base DMRS sequence includes applying a time domain circular shift with the orthogonal mask and applying the orthogonal mas with the time domain circular shift.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477